Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communications: the application/amendment filed on January 31, 2020.
Claims 1-17 are presented for Examination. Claims 1 and 16 are independent.

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 01/31/2018.  This IDS has been considered.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim, 1 recites the limitations of “the forced driving control” in line, 9 have lack of antecedent basis.
In claim, 3 recites the limitations of “the hammering control” in line 6 have lack of antecedent basis.
In claim, 16 recites the limitations of “circuitry” in line 6, which renders the claim indefinite and vague. For the examination purpose, this will be treated as “a circuitry”.
Since the independent claims 1 and 16 is rejected under 35 U.S.C. 112(b) and hence the dependents claims of 1 and 16 are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehira et al. (US 2015/0092464).
Regarding independent claim 1, Uehira et al disclose that a power supply system 
a power source (Fig.1: 1; [0039]; Battery);
a relay (Fig 1: 20) interposed between the power source and a load (Fig. 1:6);
a switch (Fig. 1: 24) configured to coupled to the load in a state where the switch allows or disallows for power supply from the power source to the load when the relay is in a closed state; and
a controller (Fig. 1: 28) configured to control an operation of the switch,
the controller being configured to execute forced driving control at a time of a closing operation of the relay, the forced driving control causing the switch to operate independently of a request (Fig. 2: S11) for driving the load and thereby causing power to be supplied from the power source to the load (Fig. 2: S12).

Regarding claim 2, Uehira et al disclose that wherein
the controller is configured to determine, at the time of the closing operation of the relay, whether continuity in the relay is normal, and
the controller is configured to execute the forced driving control in a case where the continuity in the relay is determined as not being normal ([0042]).

Regarding claim 3, Uehira et al disclose that wherein
the controller is configured to redetermine, after executing the forced driving control, whether the continuity in the relay is normal, and
the controller is configured to execute hammering control in a case where the continuity in the relay is redetermined as not being normal, the hammering control 


Regarding independent claim 16, Uehira et al disclose that a power supply system (Fig. 1), comprising:
a power source (Fig. 1:1; [0039]; Battery);
a relay (Fig 1: 20) interposed between the power source and a load (Fig. 1:6), the relay being configured to allow for power supply from the power source to the load when the relay is in a closed state; and
circuitry (Fig. 1: 28) configured to
detect an operation state of the relay at a time of a closing operation of the relay ([0040]),
allow or disallow for the power supply from the power source to the load in accordance with a request for driving the load when the detected operation state indicates that the relay is in a usual operation state, and
cause power to be supplied from the power source to the load independently of the request for driving the load when the detected operation state indicates that the relay is in an abnormal continuity state ([0041]; 28).
Regarding independent claim 17, Uehira et al disclose that a method of controlling a power supply system including a power source, a relay (Fig 1: 20) interposed between the power source and a load, (Fig. 1:6) and a switch (Fig. 1: 24) coupled to the load in a state where the switch allows or disallows for power supply from the power source to the load when the relay is in a closed state, the method comprising:
detecting an operation state of the relay at a time of a closing operation of the relay ([0040]);
allowing or disallowing for the power supply from the power source to the load in accordance with a request for driving the load when the detected operation state indicates that the relay is in a usual operation state; and
causing the switch to operate independently of the request for driving the load and thereby causing power to be supplied from the power source to the load, when the detected operation state indicates that the relay is in an abnormal continuity state ([0041]; 28).

Allowable Subject Matter
Claims 4-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846